Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 13 April 2021 has been entered.

Status of Claims
Claims 1 and 2 are pending.
	Claims 1 and 2 are rejected.
	Claims 1 and 2 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application no. 15/076,931, 03/22/2016, which claims benefit of 62/138,099, 03/25/2015, and names the inventor or 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Specification
The disclosure is objected to because of the following informalities:
The specification is objected to because it is not paginated. 
MPEP 608.01 (I)/37 CFR 1.52 (b)(5)) states: Other than in a reissue application or reexamination or supplemental examination proceeding, the pages of the specification including claims and abstract must be numbered consecutively, starting with 1, the numbers being centrally located above or preferably below, the text.
Appropriate correction is required.

Claim Objections
	Some of the objections to Claims 1 and 6, in the Final Office Action mailed 14 October 2020, are withdrawn in view of Applicants' amendment received 13 April 2021, 
	Other objections have been maintained and are re-cited here, along with new claim objections.

Claims 1 and 2 are objected to because of the following informalities:
Claim 1 cites a proper genus/species name for a specific plant: Cannabis Indica. As a proper genus/species name the name should be written with the species component of the name written in lower case. That is, the claim should read: Cannabis indica.
Claim 1 recites: “…admixed with one or more of Cannabis sativa flowers; Cannabis sativa leaves; Cannabis indica flowers; Cannabis indica leaves”, which should read: “…admixed with one or more of Cannabis sativa flowers; Cannabis sativa leaves; Cannabis indica flowers; or Cannabis indica leaves.”
Claim 2 recites: “The growth method of claim 1, wherein said medium is supplemented by the addition of…”, which should preferably read: “The method of claim 1, wherein said growth medium is supplemented by the addition of…”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
	The rejection of Claims 6-8 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, in the Final Office Action mailed 14 October 2020, is withdrawn in view of Applicants' amendment received 13 April 2021, in which claim 1 was amended and claims 6-8 were canceled, 

The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 

Claims 1 and 2 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Claims 1 and 2 fail to comply with the written description requirement because they contain new matter.
Red Canhua;…”
	However, there is no support in the original disclosure nor in the originally-filed claims for a growth media called ‘Red Canhua’.
	The specification recites: “According to the invention, these bacterial varieties are grown on media selected from the group consisting of…Kidney Bean;…, Red Quinoa, Red Canihua,…” (para. [008]); and “Further according to the invention, these bacterial species are…grown on novel, enhanced-nutrition media selected from the group consisting of…Kidney Bean;…, Red Quinoa, Red Canihua,…”
	It is not clear if the term has been misspelled in the claim text or in the specification or if the two terms represent different compounds.

To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the claimed subject matter or the claim may be amended to recite a compound that is supported by the specification.

Claims 1 and 2 fail to comply with the written description requirement because they do not adequately describe the manner and process of making and using the invention.
Claim 1 recites: “A method for enhancing the probiotic constituency of edible or fermented foods, comprising growing at least one bacterium…, on a growth medium containing one or more of growth media selected from the group consisting of Pumpkin Cannabis sativa flowers: Cannabis sativa leaves; Cannabis Indica flowers; Cannabis Indica leaves.”
However, it is not clear, with regard to the incorporation of Cannabis sativa or C. indica into the described method which is related to edible or fermented foods, how much of this growth media is being included in the growth medium used to propagate the probiotic bacterial strain. It is well known that Cannabis sativa (aka marijuana) can have toxic or lethal effects in animals or humans, depending upon the THC concentration within the C. sativa plant. For example, Fitzgerald et al. ((2013) Topics in Compan. An. Med. 28: 8-12 (provided here)) teaches that the Cannabis sativa plant (aka marijuana) contains more than 400 chemicals, but the cannabinoid δ-9-tetrahydrocannabinol (THC) is the major psychoactive constituent. Although the drug has a high margin of safety, deaths have been seen after ingestion of food products containing the more concentrated medical-grade THC butter (pg. 8, Abstract). In humans, the precise effect of THC and the cannabinoids on the nervous system remains unknown, although these effects are present themselves as interruption of cognition and memory, disrupted motor activities, and regulation of nociception, nausea and vomiting. In addition to neurologic effects, ingestion of large amounts of plant material may irritate the gastrointestinal tract and cause vomiting (pg. 10, column 1, para. 4).
That is, because of the potential toxic and/or lethal nature of ingested Cannabis sativa or C. indica leaves or flowers, it is critical that specific amounts of Cannabis sativa or C. indica leaves or flowers be described, explained or defined with regard to its/their incorporation into the method. Applicant has provided no working examples with Cannabis sativa or C. indica leaves or flowers into a (bacterial) probiotic growth medium.
To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the claim which incorporates the addition of Cannabis sativa or C. indica leaves or flowers into a method for enhancing the probiotic constituency of edible or fermented foods or the claim may be amended to recite the amount of Cannabis sativa or C. indica leaves or flowers used to safely perform the claimed method.

Claim Rejections - 35 U.S.C. § 102
The rejection of Claim 1 under 35 U.S.C. §102(a)(1)/102(a)(2) as being anticipated by Cho et al., in the Final Office Action mailed 14 October 2020, is withdrawn in view of Applicants' amendment received 13 April 2021, in which claim 1 was amended.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1 and 2 under 35 U.S.C. §103 as being unpatentable over Cho et al. in view of Baek et al., Whole Foods, and Nair, in the Final Office Action mailed 14 October 2020, is withdrawn in view of Applicants' amendment received 13 April 2021, in which claim 1 was amended.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. §103 as being unpatentable over Ogueke et al. ((2013) Intl. J. Life Sci. 2(3): 113-120) in view of Bisterfeld von Meer (International Patent Application Patent Application Publication No. WO 2012/098167 A2), Baek et al. (U.S. Patent Application Publication No. 2010/0285176 A1), Fijan ((2014) Int. J. Environ. Res. Public Health 11: 4745-4767), and Chang ((U.S. Patent Application Publication No. 2015/0190450 A1; Filed: Jan. 20, 2014).
[Baek et al. cited in the Final Office Action mailed 14 October 2020.]

Ogueke et al. addresses some of the limitations of claim 1.
Bacillus subtilis. The suggested combination of variables for optimum fermentation will result in improved product quality, including increased amino nitrogen production and low peroxide value (pg. 113, Abstract [A method of enhancing the probiotic constituency of edible or fermented foods]).
Pumpkin fruits were cut open and the seeds extracted, cleaned and stored at 4oC until used in the described study (pg. 114, para. 1 [a growth medium containing one or more of growth media selected from a group which includes pumpkin seed]).
Bacillus subtilis colonies were purified after streaking on nutrient agar. Stock cultures were kept in nutrient broth and stored at -20oC (pg. 114, para. 2). The seeds were extracted from their pods, cotyledons prepared, and placed in a sterile container. They were inoculated with 2.0mL of standardized broth cultures and mixed (pg. 114, para. 5). The seed cotyledons were then put in an incubator set at appropriate temperatures and allowed to ferment for four days (pg. 114, para. 5  [growing at least one bacterium selected from a group which includes Bacillus subtilis]).

	Ogueke et al. does not show: 1) a growth medium admixed with one or more of Cannabis sativa flowers, Cannabis sativa leaves, Cannabis indica flowers, or Cannabis indica leaves [species election] [Claim 1]; and 2) the growth 

	Bisterfeld von Meer addresses some of the limitations of claim 1.
	Regarding claim 1, Bisterfeld von Meer shows a method of obtaining juice from the hemp plant, i.e., Cannabis sativa plant, and a juice produced by the method which is suitable for human consumption (pg. 1, para. 1). The juice can be obtained from any of three different parts of the plant, including the upper leafy third of the hemp for beverage with strong flavor and dark color (pg. 4, para. 1 [Cannabis sativa leaves or flowers] [species election]).
The leaves and blooms of the hemp plant are pressed immediately after harvesting to produce the juice (pg. 4, para. 4 [Cannabis sativa leaves or flowers] [species election]). The hemp juice is mixed with yeast extract and fermented (pg. 4, para. 3 [nexus to Ogueke et al.] [A method for enhancing the probiotic constituency of a fermented food]).
Bisterfeld von Meer further teaches that Cannabis beer can be produced by adding brewer’s yeast  to cold-pressed Cannabis juice and then letting the mixture ferment (pg. 21, last para.).

Baek et al. addresses the limitations of claim 2.
Regarding claim 2, Baek et al. shows obtaining a fermentation product of aloe, by culturing mushroom spores with a viscous gel of aloe (pg. 1, para. [0010] 
Baek et al. teaches that a fermented aloe vera drink is produced by adding lactobacillus to aloe vera for fermentation, as previously described. An aloe vera gel is fermented by using lactobacillus having high lactic acid productivity (pg. 1, para. [0005]). Several kinds of aloes are directly edible and used for fresh juice (pg. 1, para. [0003] [organic aloe vera juice] [nexus to Ogueke et al.] [a probiotic bacterium]). 
That is, juice is derived from the gel, as an organic aloe vera juice.

Fijan provides motivation for expecting that any of the probiotic microorganisms cited in the prior art of Ogueke et al., Bisterfeld von Meer, and Baek et al. (i.e., Bacillus subtilis, (brewer’s) yeast (Saccharomyces cerevisiae), and lactobacilli strains, respectively) could be used in the method, shown by Ogueke et al., because they all have well known probiotic, fermentation properties, by way of addressing the limitations of claim 1.
Regarding claim 1, Fijan teaches that health benefits have mainly been demonstrated for specific probiotic strains of the following genera: Lactobacillus, Saccharomyces, and Bacillus (pg. 4745, Abstract [nexus to Ogueke et al., Bisterfeld von Meer, and Baek et al.]). Table 1 shows the health benefits of various probiotic microorganisms, including Lactobacillus plantarum, Bacillus subtilis, Bacillus coagulans, and Saccharomyces (pg. 4753, Table 1 thru pg. 4754, cont. Table 1). Saccharomyces cerevisiae is used for making wine, bread Saccharomyces cerevisiae is what is known as brewer’s yeast]). 

Chang provides motivation for combining the growth media cited in the prior art of Ogueke et al., Bisterfeld von Meer, and Baek et al. (i.e., pumpkin seed, Cannabis sativa or C. indica leaves or flowers, and organic aloe vera juice, respectively) into one composition, by way of addressing the limitations of claims 1 and 2.
Chang shows ingredients for consumption, which include plant, Chinese medicine, nutritional and health ingredients, as well as food additives (pg. 1, para. [0013]). At least one ingredient for consumption can be delivered in the form of food or drink (pg. 1, para. [0016]). At least one ingredient is the form of juice or liquid (pg. 1, para. [0015] [nexus to Ogueke et al., Bisterfeld von Meer, and Baek et al.] [edible or fermented food, juice]).
Regarding claims 1 and 2, at least one ingredient comprises at least one plant ingredient selected from the group of fruit, flower, seed or leaf, and can include pumpkin seed, cannabis, and aloe vera (pg. 2, para. [0018] thru pg. 3, cont. para. [0018]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for enhancing the probiotic constituency of edible or fermented foods, comprising growing at least one bacterium on a growth medium comprising pumpkin seed, as shown by Cannabis sativa or C. indica leaves or flowers into the method [Claim 1], as shown by Bisterfeld van Meer, with a reasonable expectation of success, because Bisterfeld van Meer shows that a Cannabis sativa extract from flowers or leaves can be used as a growth media for fermentation by a probiotic microbe (i.e., yeast) to produce an edible food, which is the type of microbe and its application, as shown by Ogueke et al. (MPEP 2143 (I)(A,G)). 
It would have been further obvious to have incorporated organic aloe vera juice into the method [Claim 2], with a reasonable expectation of success, because Baek et al. teaches that the viscous gel of the aloe vera plant (which contains the juice) can be used as a growth media for fermentation by a probiotic microbe; i.e., that lactobacillus has been used to recover a fermentation product of aloe vera, which is the type of microbe and its application, as shown by Ogueke et al. (MPEP 2143 (I)(A,G)). 
One of ordinary skill in the art would have been motivated to have made those modifications, even though each of the cited prior art references describes a different type of probiotic microbe, because Fijan teaches that the cited probiotic microbes (i.e., Bacillus subtilis, yeast and lactobacilli) are all well known for their use in food-related fermentation reactions. Therefore, it would be obvious to one of ordinary skill in the art of product fermentation to substitute the probiotic Bacillus subtilis, shown by Ogueke et al., with either the probiotic yeast or the probiotic lactobacilli, shown by Bisterfeld von Meer and Baek et al, respectively, with the reasonable expectation of successfully propagating and/or fermenting said probiotic microorganism on the described substrates (MPEP 2143 (I)(A,B(3),G)).
Bacillus subtilis strain, shown by Ogueke et al., would use the C. sativa leaves and/or flowers and the organic aloe vera juice as substrates that would promote its growth (MPEP 2143 (I)(A,D,G)).
In addition, one would have been further motivated, because Chang teaches that one edible composition can comprise all of the growth media shown by Ogueke et al., Bisterfeld von Meer, and Baek et al. That is, one of ordinary skill in the art would be motivated to combine the seemingly unrelated growth media of pumpkin seed, C. sativa leaves and/or flowers, and organic aloe vera juice into one edible or fermented food, and that, as shown by Ogueke et al., Bisterfeld von Meer, and Baek et al., all of them would be successful substrates for fermentation by a probiotic microorganism.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, pp. 4-5, filed 13 April 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered but are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claim 1 was amended, and claims 6-8 were canceled.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651